Citation Nr: 1430905	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-25 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to a rating in excess of 60 percent for residuals of lung cancer, prior to April 10, 2013.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to April 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

In May 2014, prior to the promulgation of a decision in the appeal, the Veteran, via his attorney, indicated that he wished to withdraw all pending claims and appeals.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claims of entitlement to service connection for tinnitus and entitlement to a rating in excess of 60 percent for residuals of lung cancer, prior to April 10, 2013, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  A May 2014 letter from the Veteran's attorney indicates that the Veteran was satisfied with the recent decision and wished to withdraw all pending claims and/or appeals.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


